Pee Curiam:
The judgment and order appealed from'must be reversed and a new trial ordered, with costs to the appellant to abide the event for the error" of the court in refusing to charge that “if the plaintiff was guilty of any negligence, no matter how slight, which contributed to the accident, the verdict must be for the defendant.”' Present — Ingraham, P. J., McLaughlin, Laughlin, .Miller and Dowling, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.